 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Miguel Angel Reyes Sanchez,                        No. CV-20-00936-PHX-MTL
10                   Petitioner,                         ORDER
11    v.
12    William Barr, et al.,
13                   Respondents.
14
15          Before the Court is the Report and Recommendation of the Magistrate Judge
16   (R & R) (Doc. 13) recommending that Petitioner Miguel Angel Reyes Sanchez’s Petition
17   for Writ of Habeas Corpus (Doc. 1) be dismissed as moot. Neither party has filed objections
18   to the R & R.
19          Accordingly, the Court hereby accepts the R & R. The Court “may accept, reject, or
20   modify, in whole or in part, the findings or recommendations made by the magistrate
21   judge.” 28 U.S.C. § 636(b)(1). “[T]he district judge must review the magistrate judge’s
22   findings and recommendations de novo if objection is made, but not otherwise.” United
23   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in
24   original); see Thomas v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts need
25   not conduct “any review at all . . . of any issue that is not the subject of an objection”).
26          Based on the foregoing,
27          IT IS ORDERED that the Report and Recommendation (Doc. 13) is accepted.
28   ///
 1         IT IS FURTHER ORDERED that Petitioner Miguel Angel Reyes Sanchez’s
 2   Petition for Writ of Habeas Corpus (Doc. 1) is dismissed as moot.
 3         IT IS FINALLY ORDERED that the Clerk of the Court shall close this case.
 4         Dated this 17th day of June, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
